DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Drawings.  The objection to the drawings is withdrawn by reason of amendment.
Claim Objections. The objections to claims 1-9 is withdrawn by reason of amendment.
35 USC 112(a).  The rejection of claims 4-7 under 35 USC 112(a) is withdrawn by reason of amendment.
35 USC 112(b).  The rejection of claims 1-15 under 35 USC 112(b) is withdrawn by reason of amendment. 
35 USC 103.  The rejection of claims 1-3, and 8-15 under 35 USC 103 is withdrawn by reason of amendment.

35 USC 101.  Applicant’s arguments with respect to rejection of claim 10 has been fully considered but they are not persuasive. 
Applicant asserts that the claims as amended integrate all features into a practical application of performing a convolution between feature data and weight data in a neuromorphic device, and wherein the claims provided a specific improvement, e.g., a reduction in the dime and power needed to perform a convolution between weight data and feature data over prior systems (Remarks, p. 10 bottom – 11 top).
	Examiner respectfully disagrees.  The claim considered as a whole merely generally links the mental steps and mathematical calculations to the neuromorphic arithmetic device, and comprises insignificant extra solution activity in the receiving steps.  See rejection below for full details.  The inventive concept is in the mental steps and mathematical calculations.  For these reasons the purported improvement, the reduction in the time and power needed to perform a convolution between weight data and feature data over prior systems is a direct result of the abstract idea.  “It is important to keep in mind that an improvement in the abstract idea itself … is not an improvement in technology”. MPEP 2106.04(d)(1).
	Furthermore claim 10 lacks recitation specific limitation of the abstract idea as in claim 1, that would result in a method practiced by a particular machine.  Examiner suggests amending claim 10 to explicitly recite the method that would be practiced by the apparatus of claim 1, for example reciting the following or equivalent: “receiving, at an input circuit, a plurality of feature data, …; receiving, at the input circuit, a plurality of weight data, …; outputting, at the input circuit, a monitoring result …; generating, at a partial sum generator, corresponding partial sum data  …; and generating, at a shift adder, result data ….” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, 12, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 lines 11, 14, 23, claim 6 line 3, claim 10 lines 11, 14, 18, 21, claim 17 line 2, claim 18 lines 2-3, claim 19 line 6, and claim 20 line 3 recite “the monitor result”. This limitation lacks antecedent basis.  It is unclear whether “the monitor” of “the monitor result” comprises a structural element or merely result that is output from the input monitoring circuit.  If the latter, antecedent basis is present for “the monitoring result”.  Claims 2-4, 6-9, and 19-20 inherit the same deficiency as claim 1 by reason of dependence.  Claims 12, and 16-18 inherit the same deficiency as claim 10 by reason of dependence. 
Claim 2 recites an “OR gate that receives all bits among the plurality of weight data that correspond to a weight digit as inputs, an OR gate that receives all bits among the plurality of feature data that correspond to a feature digit as inputs, or both.”  It unclear whether one OR gate is being claimed or multiple OR gates are being claimed under the “both” condition.  For example if both conditions occur it is unclear whether the monitoring circuit comprises a first OR gate that receives all bits among the plurality of weight data that correspond to a weight digit as inputs and a second OR gate that receives all bits among the plurality of feature data that correspond to a feature digit as inputs, or a single OR gate that receives all bits among the plurality of feature data that correspond to a feature digit as inputs and receives all bits among the plurality of weight data that correspond to a weight digit as inputs.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10, and 16-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding claims 10, the under the Alice framework Step 1, the claim falls within the four statutory categories of patentable subject matter identified by 35 USC 101: a process, machine, manufacture or composition of matter. 
 Under the Alice framework Step 2A prong 1, the claim recites Mathematical concepts and Mental Steps.  Claim 10 recites outputting a monitoring result indicating for each feature digit whether the corresponding bits in the plurality of feature data are all zero and indicating for each weight digit whether the corresponding bits in the plurality of weight data are all zeros  This a mental step as one might do with pen and paper to monitor what data is zero and marking which are zero.  Claim 10 further recites generating corresponding partial sum data when the monitor result indicates that the bits of the plurality of feature data corresponding to the feature digit are not all zero and that the bits of the plurality of weight data corresponding to the weight digit are not all zero, and not generating the corresponding partial sum data when the monitor result indicates that the bits of the plurality of feature data corresponding to the feature digit are all zero, that the bits of the plurality of weight data corresponding to the weight digit all zero or both.  This is both a mental step, which may be part of a mathematical calculation, i.e. deciding not to do an unnecessary calculation and a mathematical calculation generating a partial sum.  Claim 10 further recites generating result data using, for each combination of the weight digit and the feature digit the corresponding partial sum data when the monitor result indicates that the bits of the plurality of feature data corresponding to the feature digit are not all zero and that the bits of the plurality of weight data corresponding to the weight digit are not all zero, and a zero value when the monitor result indicates that the bits of the plurality of feature data corresponding to the feature digit are all zero, that the bits of the plurality of weight data corresponding to the weight digit are all zero, or both, wherein the result data corresponds to a result of convolution of the plurality of feature data with the plurality of weight data.  This is a mathematical calculation of calculating partial sums based on whether the inputs are zero or not as in equation 2 of the specification [0048] and not doing the multiplication when an input is zero, merely returning a result of zero because multiplication by zero is zero, and performing the multiplication when inputs are not zero.
Under the Alice framework Step 2A prong 2 analysis, the claim recites the following additional elements: a method of operating neuromorphic device comprising receiving a plurality of feature data, each feature data comprising a plurality of bits respectively corresponding to a plurality of feature digits; receiving a plurality of weight data, each weight data comprising a plurality of bits respectively corresponding to a plurality of weight digits. With respect to the method of operating a neuromorphic device this additional element merely applies the judicial exception in a way that merely generally links the mental steps and mathematical concepts to a particular technological environment.  With respect to the receiving a plurality of feature and weight data steps, these steps are mere data gathering. See MPEP 2106.05(g), which the courts have found to be an insignificant extra solution activity.  For these reasons the claim is not integrated into a practical application.
Moreover, under the Alice Framework Step 2B analysis, the claim, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed in the Step 2A prong 2 analysis, the claim either merely generally links an additional element to a particular technological environment, and comprises insignificant extra solution activity.  Furthermore, the data gathering steps comprise well understood, routine and convention activity.  See MPEP 2106.05(d).II.i,iii, “receiving or transmitting data over a network … electronic recordkeeping”.  For these reasons claim 10 does not amount to significantly more than the abstract idea.
Claims 16-18 are rejected for at least the reasons provided with respect to claim 10.  Claims 16-18 merely further mathematically limit the mathematical relationships and calculations recited in claim 10, by further mathematically defining the data comprising a sign bit (claim 16), determining a sign bit (claim 17), shifting data (claim 18)   Claims 16-18 contain no additional elements that would require analysis under steps 2A prong 2 or 2B.

Allowable Subject Matter
Claims 1-4, 6-9, 12, and 19-20 would be allowable if rewritten to overcome the rejections under 35 USC 112(b).  Claims 10, and 16-18 would be allowable if rewritten to overcome the rejections under 35 USC 112(b), and  35 USC 101. The following is a statement of reasons for the indication of allowable subject matter.
Applicant claims apparatus and methods wherein the apparatus as in claim 1 comprises an input monitoring circuit, a partial sum generator, and a shift adder.   
The input monitoring circuit receives a plurality of feature data and a plurality of weight data, each feature data including a plurality of bits respectively corresponding to feature digits and each weight data including a plurality of bits respectively corresponding to weight digits, and outputs a monitoring result by monitoring that first bits of at least one indicating for each feature digit whether the corresponding bits in the first digit of a plurality of feature data are all zero and indicating for each weight digit whether the corresponding bits in the and a plurality of weight data are all zeros.  
The partial sum generator for each combination of a weight digit and a feature digit: generates corresponding partial sum data when the monitor result indicates that the bits of the plurality of feature data corresponding to the feature digit are not all zero and that the bits of the plurality of weight data corresponding to the weight digit are not all zero, and does not generate the corresponding partial sum data when the monitor result indicates that the bits of the plurality of feature data corresponding to the feature digit are all zero, that the bits of the plurality of weight data corresponding to the weight digit are all zero, or both.
The shift adder to generates the first partial sum data with a zero value, and generates result data using, for each combination of the weight digit and the feature digit: the corresponding based on second partial sum data when the monitor result indicates that the bits of the plurality of feature data corresponding to the feature digit are not all zero and indicates that the bits of the plurality of weight data corresponding to the weight digit are not all zero, except for the first partial sum data among the plurality of partial sum data and the first partial sum data generated with the a zero value otherwise.
The primary reason for indication of allowable subject matter comprise the limitations in combination with the remaining limitations pertaining to a monitoring result, partial sum generation and generation of result data limited by the feature digit are all zero, the weight digit are or are not all zero, or both, specifically the following limitations as claimed: 
an input monitoring circuit …  outputs a monitoring result by monitoring that first bits of at least one indicating for each feature digit whether the corresponding bits in the first digit of a plurality of feature data are all zero and indicating for each weight digit whether the corresponding bits in the and a plurality of weight data are all zeros.  
a partial sum generator … generate corresponding partial sum data … corresponding to the feature digit are not all zero and that the bits of the plurality of weight data corresponding to the weight digit are not all zero, and does not generate …corresponding to the feature digit are all zero, that the bits of the plurality of weight data corresponding to the weight digit are all zero, or both.
a shift adder …feature data corresponding to the feature digit are not all zero and indicates that the bits of the plurality of weight data corresponding to the weight digit are not all zero

Huang is the closest prior art found. Huang discloses systems and methods to skip multiplication operations with zeros in processing elements of a systolic array, wherein the system includes monitoring zero weights, skipping weights, partial sum generation, and adding (abstract, fig 2) and as set forth in the claim mapping of the nonfinal office action dated 12/15/21, (hereinafter “nonfinal OA”).  Huang does not however, explicitly disclose outputting a monitor result, generating a partial sum data, or generating result data based on the feature digit are all zero, the weight digit are or are not all zero, or both.
Judd discloses an accelerator for processing layers in a neural network wherein offsets are processed in tile data in order to perform computations only on non-zero neurons (abstract, fig 4-5), and as set forth in the claim mapping of the nonfinal OA. Judd operates on bricks of data but does not however, explicitly disclose outputting a monitor result, generating a partial sum data, or generating result data based on the feature digit are all zero, the weight digit are or are not all zero, or both.
US 20180173677 A1 Muralimanohar (hereinafter “Muralimanohar”) discloses an architecture for performing dot product operations on sparse matrix rows via a memresistor array (abstract, fig 3, fig 4, fig 5, [0032-0049]).  Muralimanohar does not however, explicitly disclose outputting a monitor result, generating a partial sum data, or generating result data based on the feature digit are all zero, the weight digit are or are not all zero, or both.
J. Houxiang et al., ReCom: An Efficient Resistive Accelerator for Compressed Deep Neural Networks, EDAA 2018 (hereinafter “Houxiang”) discloses a resistive accelerator architecture for compressed deep neural networks, where weights are compressed to eliminate zero parameters (abstract, fig 3, fig 4).  Houxiang does not however, explicitly disclose outputting a monitor result, generating a partial sum data, or generating result data based on the feature digit are all zero, the weight digit are or are not all zero, or both.
US 20170344876 A1 Brothers (hereinafter “Brothers”) discloses a system to generate a plurality of output feature maps  wherein an input feature map is transformed based on non-zero weights (abstract, fig 2, fig 3).  Brothers does not however, explicitly disclose outputting a monitor result, generating a partial sum data, or generating result data based on the feature digit are all zero, the weight digit are or are not all zero, or both.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182